Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2009

USA v. Leyda Rey-Gonzalez
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1423




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Leyda Rey-Gonzalez" (2009). 2009 Decisions. Paper 1261.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1261


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                __________

                    No. 08-1423


         UNITED STATES OF AMERICA,

                           v.

            LEYDA REY-GONZALEZ,

                                        Appellant.




   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
           (D. C. No. 1-05-cr-00430-001)
     District Judge: Hon. James Knoll Gardner


     Submitted under Third Circuit LAR 34.1(a)
                on February 3, 2009


Before: RENDELL, JORDAN and ROTH, Circuit Judges

               (Opinion filed 6/1/09)




                   OPINION
ROTH, Circuit Judge:

          Leyda Rey-Gonzalez appeals from a judgment of sentence after pleading guilty to

violating five conditions of supervised release. The District Court had jurisdiction pursuant

to 18 U.S.C. § 3231. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. §

3742(a)(1). We review the District Court’s sentence for “reasonableness with regard to the

factors set forth in 18 U.S.C. § 3553(a).” United States v. Bungar, 478 F.3d 540, 542 (3d

Cir. 2007). Reasonableness review entails an inquiry into “whether the trial court abused its

discretion.” Rita v. United States, 551 U.S. 338, 127 S. Ct. 2456, 2465 (2007). We will

affirm.

          We assume the parties’ familiarity with the facts and the record of prior proceedings,

which we describe only as necessary to explain our decision.

          Rey-Gonzalez argues that her below-Guidelines sentence of 18 months imprisonment

followed by 42 months of supervised release was unreasonable because she had made

substantial improvements in her life and posed no danger to society. The District Court,

however, adequately accounted for these circumstances as well as the other § 3553 factors.

We have reviewed the District Court’s sentencing colloquy and written judgment and found

no error.

          Accordingly, we will affirm the judgment of sentence.




                                                2